1.	Claims 1 - 29 are allowed.


EXAMINER’S AMENDMENT

Authorization for this Examiner’s Amendment was given in an interview with attorney Richard L. Cruz on October 13, 2021 and via subsequent email authorization on October 13, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Listing of Claims:
18.   (Currently Amended)  A computer-implemented method comprising:
              in a computing system comprising a posting market center computer coupled to a plurality of external data sources via a network, the posting market center computer having at least one memory with at least one region for storing executable program code and at least one processor for executing the program code stored in the memory, the program code defining at least one interface, at least one order matching engine, and at least one order book: 
receiving, via the at least one interface, from among the external data sources, displayed orders, partially displayed orders, nondisplayed orders and published market maker quotes, at least one of the nondisplayed orders comprising a tracking liquidity order having a nondisplayed price and a nondisplayed size component, wherein:
no part of the tracking liquidity order is displayed to a marketplace computer, 
the tracking liquidity order having a superior price to the displayed orders, the market maker quotes and the partially displayed orders, and 
the superior price of the tracking liquidity order providing the tracking liquidity order with price priority ahead of the displayed orders, the market maker quotes and the partially displayed orders;  
storing, by the order matching engine in the order book, the displayed orders, the partially displayed orders, the nondisplayed orders and the published market maker quotes;             

              determining, by the order matching engine, to prevent said incoming order that is eligible for routing to the away market from being routed to the away market; and 
              executing the incoming order against the tracking liquidity order prior to the displayed orders, market maker quotes and partially displayed orders without routing said incoming order to the away market.

20.  (Currently Amended) The method of claim 19, wherein determining to prevent said incoming order from being routed to the away market comprises:
                             (i)  interrogating the price index of the order book corresponding to a price of the incoming order to identify a contra side order in the order book;
                             (ii)  interrogating the ranking index of the order book to determine whether the contra side order is the tracking liquidity order; and
                             (iii)  determining, that a remaining size of the incoming order is not greater in size than the tracking liquidity order size component. [[; and]]

21. (Currently Amended) A computer-implemented method comprising:
              in a computing system comprising a posting market center computer coupled to a plurality of external data sources via a network, the posting market center computer having at least one memory with at least one region for storing executable program code 
 	receiving, via the at least one interface, from among the external data sources, displayed orders, partially displayed orders, nondisplayed orders and published market maker quotes, at least one of the nondisplayed orders comprising a tracking liquidity order having a nondisplayed price and a nondisplayed size component, no part of the tracking liquidity order being displayed to a marketplace computer, the tracking liquidity order having a price equal to the displayed orders, the market maker quotes and the partially displayed orders;  
              storing, by the order matching engine in the order book, the displayed orders, the partially displayed orders, the nondisplayed orders and the published market maker quotes;
              receiving, via the at least one interface, from among the external data sources, an incoming order that is eligible for routing to an away market among the external data sources; 
              determining, by the order matching engine, to prevent said incoming order that is eligible for routing to the away market from being routed to the away market; and
              executing the incoming order against the tracking liquidity order subsequent to the displayed orders, the market maker quotes and the partially displayed orders without routing said incoming order to the away market.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/20/2021